Citation Nr: 1630738	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  08-11 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The appeal was certified by the RO in Los Angeles, California.

In March 2012, a travel board hearing was held before the undersigned Veterans Law Judge.

In July 2012 and August 2014, the appeal was remanded for additional development.  The case has since returned to the Board.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to an initial increased rating for diabetes.  The claims folder contains a March 2008 physician statement completed by a VA doctor, which indicates that his diabetes is managed by restricted diet, treatment by more than one daily injection of insulin and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions, requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.  Review of VA outpatient records and VA examinations, however, is not consistent with the reported level of disability.  

Pursuant to the July 2012 remand, additional examination was obtained.  In August 2014, the Board determined that examination was inadequate and again remanded the claim for further examination.  In pertinent part, the remand directive stated:

The examiner must attempt to reconcile the findings on the March 2008 form with the June 2008 VA examination report and the Veteran's treatment records.  The examiner must indicate which documents best reflect the actual status of the Veteran's diabetes during that time period and thereafter. ...

The Veteran underwent a VA diabetes examination in November 2014 and the requested information was not provided.  In December 2014, an addendum was requested.  In March 2015, the following response was received:

I have been asked to indicate which documents best reflect the actual status of the Veteran's diabetes.  

I have reviewed the available medical evidence.  The most accurate reflection of the current clinical status of this veteran's diabetes can be found in the most recent (compensation and pension) diabetes exam conducted on 11/7/2014.  

His (electromyographic) study from 3/2008 which is the most objective test for neuropathy was negative.  

While the examiner referenced a March 2008 electromyographic study, there is no mention of the March 2008 physician's statement, and more significantly, no attempt was made to reconcile the findings as directed.  Thus, the opinion is inadequate and further clarification is needed.  The Board regrets the delay occasioned by yet another remand, but is unable to find substantial compliance with the previous directive.  See Dyment v. Principi, 13 Vet. App. 141 (1999).  

Updated VA records should also be obtained.  See 38 C.F.R. § 3.159(c)(2) (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Request medical records from the VA Medical Centers in Long Beach and Loma Linda for the period from August 2012 to the present.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, provide a VA endocrinologist access to the appellant's claims, VBMS and Virtual VA files for review.  This endocrinologist should not have previously examined or treated the Veteran.  The endocrinologist must specify in the report that these records have been reviewed.  

   The endocrinologist is to:

·	Attempt to reconcile the findings on the March 2008 physician statement signed by Dr. F. M. (indicating that the Veteran requires regulation of activities with episodes of ketoacidosis or hypoglycemic reactions...) with the June 2008 VA examination report and the Veteran's treatment records.  If the records cannot be reconciled the endocrinologist must fully explain why. 

·	Indicate which documents best reflect the actual status of the Veteran's diabetes during that time period (i.e. 2008) and thereafter.  If the endocrinologist is unable to provide this  information he/she should explain in detail why an opinion cannot be offered.  

A complete rationale must be provided for any opinion offered.  

3.  The RO should review the report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the appeal issue.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




